COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Bahaeddin Shabaneh, M.D., Inpatient Physicians Associates,
                            PLLC and Bay Area Inpatient Group, P.A. v. Gudelia Rangel,
                            Guardian of the Person Alfredo Rangel, Ward, an
                            Incapacitated Person, and Ashley Guerrero, as Next Friend for
                            XXXX, a Minor

Appellate case number:      01-20-00410-CV

Trial court case number:    PR-0077218-A

Trial court:                Probate Court of Galveston County

       On August 4, 2020, appellant, Bahaeddin Shabaneh, M.D., filed an “Unopposed
Motion for Partial Abatement of Appeal,” requesting that we abate this appeal, as it pertains
to his appeal, for a period of sixty days. Appellant’s request is to “permit a summary
judgment order pending before the trial court to become final.” According to appellant,
should the summary judgment order become final without objection by appellees, his
appeal will be rendered “moot.”
        On August 11, 2020, appellant filed an “Unopposed Motion for Extension of Time
to File Appellant’s Brief,” seeking to extend the deadline to file his appellant’s brief from
August 12, 2020 to September 11, 2020. The basis of appellant’s request for an extension
to the deadline to file his appellant’s brief was the same basis as asserted in his “Unopposed
Motion for Partial Abatement of Appeal,” to allow the trial court’s summary judgment
motion to become “final.”
       On August 11, 2020, appellant was notified that his request for an extension of the
deadline to file his brief was granted, and his appellant’s brief is now due on or before
September 11, 2020. Accordingly, we deny appellant’s motion for partial abatement of
the appeal.
       It is so ORDERED.

Judge’s signature: __/s/ Evelyn V. Keyes_______
                 Acting individually    Acting for the Court

Date: __August 18, 2020____